Holmes, J.,
dissenting. I must dissent from the opinion of the majority, in that I have fundamentally disagreed with the law in State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 23 O.O. 3d 518, 433 N.E. 2d 586, from the date of its pronouncement. In Ramirez, supra, the majority2 held that “[ujnder R.C. 4123.56 temporary total disability is defined as a disability which prevents a worker from returning to his former position of employment.” Id. at syllabus.
As I stated in dissent in State, ex rel. Horne, v. Great Lakes Constr. Co. (1985), 18 Ohio St. 3d 79, 82, 18 OBR 117, 119-120, 480 N.E. 2d 753, 756 (Wright, J., concurring in dissent): “[Ramirez] * * * was an incomplete interpretation of the statute in that it provides authority today for a claimant to unjustly refuse a less burdensome position which he is capable of performing and still receive compensation. The precise type of work should not determine whether an employee is disabled under the statute. Rather, such disability contemplates an inability on the part of the employee to perform any work in which he has the experience and capacity to perform.”
The Ohio General Assembly has moved to correct this deficiency in the law by amending R.C. 4123.56 to provide wage loss compensation for temporarily disabled claimants who, despite their injuries, are capable of being employed in lower-paying positions. R.C. 4123.56(B) became effective on August 22, 1986 (141 Ohio Laws, Part I, 767) and provides:
“Where an employee in a claim allowed under this chapter suffers a wage loss as a result of returning to employment other than his former position of employment or as a result of being unable to find employment *33consistent with the claimant’s physical capabilities, he shall receive compensation at sixty-six and two-thirds of his weekly wage loss not to exceed the statewide average weekly wage for a period not to exceed two hundred weeks.”
In response to our decision in Ramirez, the Ohio Legislative Service Commission stated in its legislative summary:
“The act creates a new type of compensation. If an employee in an allowable claim suffers a wage loss as a result of either of the following, he may receive compensation at two-thirds of his weekly wage loss, not to exceed the statewide average weekly wage, for a period not exceeding 200 weeks: (1) returning to employment other than his former position of employment or (2) being unable to find employment consistent with his physical capabilities.”
As evidenced by this legislative report, the Ohio General Assembly by amending R.C. 4123.56 has shown its intent to encourage the reemployment of partially disabled workers while conserving Industrial Commission funds. Because today’s decision avoids this result by reaffirming the philosophy of Ramirez, I must respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

 The four-person majority consisted of three members of this court and one visiting judge.